
	
		I
		112th CONGRESS
		1st Session
		H. R. 2975
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  an agreement with the Battery Conservancy to construct and operate a
		  performance facility at Castle Clinton National Monument, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Castle Clinton National Monument and
			 Battery Castle Clinton National Monument and Battery Conservancy Partnership
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
			(2)Battery
			 ConservancyThe term Battery Conservancy means the
			 Battery Conservancy of New York City, New York, a 501(c)(3) organization, or a
			 successor not-for-profit organization.
			(3)MonumentThe
			 term Monument means the Castle Clinton National Monument in New
			 York City, New York.
			(4)FacilityThe
			 term Facility means the proposed performance facility and
			 associated structures and fixtures described in the 1997 General Management Pan
			 for the Castle Clinton National Monument.
			3.Agreement
			(a)In
			 generalThe Secretary is
			 authorized to enter into one or more agreements with the Battery Conservancy
			 providing for the design, construction, maintenance, and operation of the
			 Facility.
			(b)Terms and
			 conditionsAny agreement entered into under subsection (a) shall
			 assure that—
				(1)the Battery
			 Conservancy is solely responsible for all costs of design and construction of
			 the Facility;
				(2)the Battery
			 Conservancy is solely responsible for all costs of operating and maintaining
			 the Facility, except as may be otherwise agreed to by the Secretary; 
				(3)the Battery
			 Conservancy shall reimburse the National Park Service for all National Park
			 Service costs incurred in association with the Battery Conservancy’s activities
			 at the Facility, including the cost of providing security, utilities, and
			 inspections;
				(4)the Battery
			 Conservancy may conduct, or allow others to conduct, performances and
			 educational programs at the Facility, as the Secretary determines
			 appropriate;
				(5)the Battery
			 Conservancy may sell performance tickets and conduct related revenue-generating
			 activities at the Monument such as sales of food, beverages, and merchandise in
			 such a manner and at such rates as the Secretary determines appropriate;
				(6)any proceeds
			 received by the Battery Conservancy from the revenue-generating activities
			 described in this subsection shall be, as determined by the Secretary in
			 consultation with the Battery Conservancy—
					(A)used by the
			 Battery Conservancy for operation and maintenance of the Facility;
					(B)held in reserve,
			 in an interest-bearing account, by the Battery Conservancy to pay future
			 operational and maintenance costs;
					(C)used by the
			 Battery Conservancy for other Monument-related activities; or
					(D)transferred to the
			 National Park Service for use in operating, maintaining, enhancing, or
			 interpreting the Monument;
					(7)the National Park
			 Service has exclusive use of the Facility during normal Monument operating
			 hours, except as otherwise agreed to by the Secretary; and
				(8)the resources of
			 the Monument, and the public interest, are protected through any terms and
			 conditions that the Secretary deems necessary.
				4.Retention of
			 funds for park purposesThe
			 Secretary is authorized to retain and use until expended, without further
			 appropriation, any funds that are received by the Secretary from the Battery
			 Conservancy in accordance with this Act, for the purposes of operating,
			 maintaining, enhancing, or interpreting the Monument.
		5.Interpretive and
			 educational programsNotwithstanding the Federal Grant and
			 Cooperative Agreement Act of 1977 (31 U.S.C. 6301–6308), the Secretary may
			 enter into a cooperative agreement with the Battery Conservancy for
			 interpretive and educational programming related to the Monument, which may
			 include operation and maintenance costs of the Facility related to such
			 programming.
		6.Ownership and
			 administration of facility
			(a)OwnershipThe Facility shall be owned by the United
			 States and at no time shall the Battery Conservancy have any ownership
			 interest, leasehold interest, or other right or interest in the
			 Facility.
			(b)AdministrationThe
			 Facility shall be administered by the National Park Service as part of the
			 Monument and shall be subject to all laws, regulations, and policies applicable
			 to the Monument except as otherwise provided this Act.
			
